PER CURIAM
Defendant seeks modification of the sentence imposed after his conviction for driving under the influence of intoxicants. ORS 813.010(1). He contends that the court lacked authority to impose a 10-day jail term as a condition of probation. We agree and remand for resentencing.
In State v. Oary, 109 Or App 580, 820 P2d 857 (1991), we held that ORS 813.020 does not authorize probation in DUII cases. A 10-day jail term as a condition of probation is also not authorized. State v. Zern, 110 Or App 562, 822 P2d 161 (1992).
Conviction affirmed; sentence vacated and remanded for resentencing.